Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-22 are currently pending. Claims 10-17 have been amended by Applicants’ amendment filed 08-29-2022. No claims have been added or canceled by Applicants’ amendment filed 08-29-2022. 

Applicant's elects Group V without traverse, claims 10-18, drawn to a method for library preparation for next generation sequencing; and the election of Species as follows: 
Species (B): wherein generating the set of metagenome-associated fragments comprises generating fragments based on processing the set of total nucleic acids (claim 17), the reply filed on May 24, 2022 was previously acknowledged.  

Claims 1-9 and 19-22 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.

Claim 18 was previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement was still deemed proper and was made FINAL.

Please Note: Applicant indicates that claims 1-15 and 17-22 are pending in the instant application (Applicant Remarks, pg. 8, first full paragraph); however, instant claim 16 has not been withdrawn or canceled. Thus, it appears that claim 16 is still pending. The Examiner requests clarification from Applicant regarding claim 16.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

The claims will be examined insofar as they read on the elected species.

Therefore, claims 10-17 are under consideration to which the following grounds of rejection are applicable.

Priority
The present application filed December 19, 2019 is a 35 U.S.C. 371 national stage filing of 
International Application No. PCT/US2018/038628, filed June 20, 2018; which claims the benefit of US Provisional Patent Applications 62/582,162, filed November 6, 2017; and 62/522,293, filed June 20, 2017.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed August 29, 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 112(d)
The rejection of claim 15 is withdrawn under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The rejection of claim 15 is withdrawn for the recitation of the term “multiplexing” due to Applicant’s amendment of the claim to recite “further comprising multiplexing”, in the reply filed 08-29-2022. 

Maintained Objections/Rejections	
	Claim Interpretation: the term “nucleic acid fragments associated with a microbial community” in claim 10 to refer to nucleic acid fragments associated in any way with any microbial community including, for example, sequences generated (or obtained) in-silico; eukaryotic and/or prokaryotic reference sequences; fragments of disease-associated microorganisms; fragments obtained from a biological or environmental sample, etc.

Double Patenting
	The provisional rejections of claims 10-17 is maintained on the ground of nonstatutory double patenting as being unpatentable over: 
	(i)	Claims 1-21 of copending US Patent Application No. 16/649,234; and
	(ii)	Claims 1-22 and 24-33 of US Patent Application No. 15/183,643 for the reasons of record.

Response to Arguments
	Applicant’s arguments filed August 29, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant requests that the claims be held in abeyance (Applicant Remarks, pg. 8, last full paragraph).
Regarding (a), Applicant did not specifically indicate how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 10-17 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 10 is indefinite for the recitation of the term “the amplicon-generation primers” in line 5. There is insufficient antecedent basis for the term “the amplicon-generation primers” in the claim because claim 10, line 4 recites the term “a set of amplicon-generation primers”.
The rejection of claim 10 is maintained as being indefinite for the recitation of the terms “sequencing-ready” in line 10; and “ready to be sequenced by NGS” in line 13 because it is unclear what features, components, and/or modifications of the target molecules allow them to be “sequencing-ready” or “ready to be sequenced” and, thus, the metes and bounds of the claim cannot be determined.
Claim 11 is indefinite for the recitation of the term “having a configuration including 5’-ADAPTER A1-TARGET DNA SEQUENCE-FORWARD-3’” in lines 6-7 because: (1) it is unclear what component of claim 11 has the recited configuration “5’-ADAPTER A1-TARGET DNA SEQUENCE-FORWARD-3’”, and whether the term applies to the first amplicon-associated adapter region, the first target-associated region, the forward sequence and/or one nucleic acid target has the configuration recited; (2) it is unclear as to the use of all capital letters in the term “5’-ADAPTER A1-TARGET DNA SEQUENCE-FORWARD-3’”, and whether the limitation in all capital letters indicates some additional importance, a subset of a set, comprises a specific definition, or whether it means something else; (3) the term “5’-ADAPTER A1-TARGET DNA SEQUENCE-FORWARD-3’” is completely unclear because: (i) it is not clear what “A1” of the term “ADAPTER A1” or “A1-TARGET” refers; and (ii) it is not clear what the term “FORWARD” refers to, and whether it refers to the end of the sequence, to a forward primer sequence, or whether it refers to something else and, thus, the metes and bounds of the claim cannot be determined.
Claim 11 is indefinite for the recitation of the term “having a configuration including 5’-ADAPTER A2-TARGET DNA SEQUENCE-REVERSE-3’” in lines 11-12 and 16 because: (1) it is unclear what component of claim 11 has the recited configuration “5’-ADAPTER A2-TARGET DNA SEQUENCE-REVERSE-3’”, and whether the second amplicon-associated adapter region, the second target-associated region, the reverse sequence and/or one nucleic acid target has the configuration recited; (2) it is unclear as to the use of all capital letters in the term “5’-ADAPTER A2-TARGET DNA SEQUENCE-REVERSE-3’”, and whether the limitation in all capital letters indicates some additional importance, a subset of a set, comprises a specific definition, or whether it means something else; (3) the term “5’-ADAPTER A2-TARGET DNA SEQUENCE-REVERSE-3’” is completely unclear because: (i) it is not clear what “A2” of the term ADAPTER A2” or “A2-TARGET” refers; and (ii) it is not clear what the term “REVERSE” refers to, and whether it refers to the end of the sequence, to a reverse primer sequence, or whether it refers to something else and, thus, the metes and bounds of the claim cannot be determined.
Claim 13 is indefinite for the recitation of the term “wherein generating the set of metagenome-associate fragments comprises adding adapters” in lines 1-3 because it is completely unclear what the adapters are ligated to. Moreover, it seems counter-intuitive that “generating fragments” (e.g., fragmenting, digesting, etc.) comprises “adding adapters” and, thus, the metes and bounds of the claim cannot be determined.
Claim 15 is indefinite for the recitation of the term “facilitative of the NGS” in line 5 because it is completely unclear what sequence regions are “facilitative of the NGS” and/or exactly how sequence regions are “facilitative of the NGS” (e.g., they are short, they are long, they comprise primers, the comprise adaptors, they are cost-effective, they are bound to beads, they comprise primer-binding sites, etc.) and, thus, the metes and bounds of the claim cannot be determined.
Claim 17 is indefinite for the recitation of the term “generating a set of metagenome-associated fragments comprises generating fragments by processing the set of total nucleic acids with at least one enzymatic process and a mechanical process” in lines 1-4 because claim 13, from which claim 17 depends, recites “wherein generating the set of metagenome-associate fragments comprises adding adapters”, such that ‘generating fragments by processing the set of total nucleic acids with at least one enzymatic process and a mechanical process’ as recited and, thus, the metes and bounds of the claim cannot be determined.
Claim 17 is indefinite for the recitation of the term “generating a set of metagenome-associated  fragments by ligating unique molecular identifier (UMI)-based nucleic acid molecules to the fragments” in lines 5-6 because claim 13 (from which claim 17 depends) recites “generating the set of metagenome-associate fragments comprises adding adapters”, such that generating fragments cannot also comprise ‘ligating unique molecular identifier (UMI)-based nucleic acid molecules to the fragments’ and, thus, the metes and bounds of the claim cannot be determined.
Claims 14 and 16 are indefinite insofar as they ultimately depend from claim 10.

Claim Rejections - 35 USC § 101
The rejection of claims 10-17 is maintained under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf (“Nature-Based Products Examples”).  This rejection is proper.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., abstract idea, a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims as a whole are directed to an abstract idea. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 10-17 do not recite something significantly different than the judicial exception. The rationale for this determination is explained below:
In the instant case, the claims broadly recite a method for library preparation for NGS sequencing, the method comprising: (a) generating a set of target-associated amplicons based on a first amplification process with a set of amplicon-generation primers and a set of nucleic acid targets from at least one sample; (b) generating a set of metagenome-associated fragments based on processing a set of total nucleic acids from the at least one sample; and (c) generating a set of sequencing-ready target molecules based on the set of target-associated amplicons, the set of metagenome-associated fragments; and a set of sequencing-based primers, wherein the set of sequencing-ready target molecules is associated with the set of nucleic acid targets.
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a process, thus, the instant claims are directed to a statutory category. Step I: [YES].
Proceeding to revised Step IIA of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 10-17 are directed to an abstract idea in the form of mathematical concepts including mathematical relationships, formulas, equations and/or calculations that can be carried out on a general computer such as by performing routine and conventional functions of implementing instructions of an abstract idea on a computer including processing; as well as, generating a set of amplicons, generating a set of fragments comprising nucleic acids associated with a microbial community, and generating a set of target molecules (See; for example, instant as-filed Specification; paragraphs [0020]; [0022]; [0025]; [0027]-[0028];[0032]; [0097]; and Figure 5). Thus, under the revised Step IIA analysis, the claims are directed to a natural phenomenon, and an abstract idea in the form of steps of a mathematical concepts of a method that can be implemented using a generic computer that carries out general computer functions. 
Step IIA - Prong One of the revised Step IIA analysis for an abstract idea asks whether the claim “recites” an abstract idea that falls within the groupings of abstract ideas enumerated in the 2019 PEG. Claim 10 recites the steps of: (a) generating a set of target-associated amplicons using a first amplification process; (b) generating a set of metagenome-associated fragments by processing a set of total nucleic acids; and (c) generating a set of sequencing-ready target molecules using the set of target-associated amplicons, the set of metagenome-associated fragments; and a set of sequencing-based primers, wherein the set of sequencing-ready target molecules is associated with the set of nucleic acid targets and ready to be sequences by NGS. In the instant as-filed Specification, the steps of the method are recited to be performed and/or implemented on a computer using a computer-readable medium, computer-readable instructions, and computer executable components, such that the computer-readable medium can be stored on any computer-readable media. Hence, the limitations as recited in the instant claims are directed to an abstract idea. Step IIA – Prong One: [YES].
Step IIA - Prong Two asks whether the claim recites additional elements that integrate the exception into a practical application of the exception. The claims are directed to an abstract idea in the form of using a generic computer to carry out general computer functions. For example, claim 10 recites the steps of “generating a set of target-associated amplicons using a first amplification process with a set of amplicon-generation primers and a set of nucleic acid targets from at least one sample” in lines 3-5; “generating a set of metagenome-associated fragments comprising nucleic acid fragments associated with a microbial community by processing a set of total nucleic acids from the at least one sample” in lines 6-7; and “generating a set of sequencing-ready target molecules using the set of target-associated amplicons, the set of metagenome-associated fragments, wherein the set of sequencing-ready target molecules is associated with the set of nucleic acid targets” in lines 8-11, which resembles “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)), and are analogous to “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and are examples of “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and resembles “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Additionally, the dependent limitations of claims 11-17 also suffer from the same issue. In other words, the dependent limitations do not rectify the rejection of the independent claim. By way of example, the limitations of claim 13 recites; “wherein generating the set of metagenome-associated fragments comprises generating the set of metagenome-associated fragments comprising added adapters, based on at least one of a ligation process and an amplification process” in lines 1-4; and claim 14 recites “where the set of sequencing-based primers comprises: metagenome-associated adapter regions associated with the NGS and the added adapters of the set of metagenome-associated fragments” in lines 1-3, which are analogous to “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions. Step IIA – Prong Two [NO].
Proceeding to Step IIB of the analysis: the question then becomes does the claim recite additional elements that amount to significantly more than the judicial exception? As noted supra, the instant independent claims are recited at a high level of generality, such that substantially all practical applications of the judicial exception are covered. For instance, the claims are recited without any specificity as to the method of library preparation; the NGS method; the method of generating a set of target-associated amplicons; what generating is ‘uses’: the first amplification process; the set of amplicon-generation primers; the nucleic acid targets; the nucleic acid primers; the identity of the samples; the number of samples; the method of generating a set of metagenome-associated fragments; the metagenome; fragment size and number; the method of generating a set of sequencing-ready target molecules; what features of the target molecules make them “sequencing ready” or “ready to be sequenced by NGS”; the target molecules; and/or the size and/or number of the sets. Moreover, the steps of the method are well known, purely conventional or routine in the art.
For example, methods and systems for analyzing a microbiome of an individual, comprising: providing a sampling kit to the individual at a location remote from the sample processing network were known in the art; that sample processing in the form of amplification and sequencing, wherein a sample processing module, generating a microbiome sequence dataset based upon sequencing nucleic acid content of a microorganism portion of the sample, wherein Block S130 functions to process each sample received in Block S120, in order to determine microbiome compositional aspects at the level of the individual including parameters related to distribution of microorganisms across different taxonomic groups of phyla, classes, orders, families, genera and/or species; as well as, compositional aspects; as well as, next generation amplification and sequencing including the simultaneous amplification of an entire 16S region for each set of microorganisms using indexed primers; (ii) fragmenting amplicons of the entire 16S region for each set of microorganisms to generate a set of amplicon fragments; (iii) sequencing the set of amplicon fragments; (iv) assembling a full gene based on the sequences amplicon fragments; (v) performing Bayesian statistics for characterization based upon the species, strain and/or gene identification; (vi) detection of specific sequences from the set of amplicon fragments; and (vii) analyzing product-sequence associations based upon reading the set of amplicon fragments to identify target microorganism sequences as evidenced by Apte et al. (US9663831; issued May 30, 2017; Abstract; col 10, lines 31-50; col 20, lines 20-32; and Figure 8); and methods to amplify or improve amplification of target-specific amplification products by reducing non-specific amplification products such as primer-dimers when amplifying multiple different nucleotide regions in order to produce a barcoded library ready for NGS were known in the art, wherein multiplex PCR includes amplifying a plurality of target DNA fragments simultaneously in the same tube or well by placing more than one pair of primers together including forward primers and reverse primers, wherein the primers allow easy addition of adapters onto amplicons by an additional round of PCR as evidenced by Liu et al. (US20170022551, published January 26, 2017; Abstract; paragraphs [0006]; [0150]; [0230], lines 1-11; and Figures 20 and 21A). Thus, generating target-associated amplicons; metagenome-associated fragments; and sequencing-ready target molecules including through the use of a generic computer was well known, purely conventional, or routine in the art. Step IIA – Prong Two [NO].
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 10 DOES NOT qualify as eligible subject matter.
Dependent claim(s) 11-17 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural phenomenon in claim 10 significantly different. For example, claim 13 encompasses the method of claim 10, generating the set of metagenome-associated fragments comprises generating the set of metagenome-associated fragments comprising added adapters, based on at least one of a ligation process and an amplification process, but it does not add anything that makes the natural phenomenon in claim 10 significantly different.
Thus, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. 
In light of the above consideration and the new guidance, claims 10-17 are non-statutory.  This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Response to Arguments
Applicant’s arguments filed August 29, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) claim 10 requires “generating a set of target-associated amplicons using a first amplification process” (Applicant Remarks, pg. 10, last full paragraph); (b) the amplification process is performed using manmade equipment and is, therefore, not considered a natural phenomenon, and it does not result in a natural product such that this step by itself is sufficient to render the claim patent eligible (Applicant Remarks, pg. 11, second full paragraph); and (c) one of ordinary skill in the art will appreciate that NGS is a tangible, physical process performed using man-made equipment and not merely a computer-implemented process (Applicant Remarks, pg. 11, third full paragraph).
Regarding (a), Applicants’ assertion that claim 10 requires “generating a set of target-associated amplicons using a first amplification process”, is not found persuasive. Applicant provides no argument indicating why this step does not encompass an abstract idea. The Examiner notes that there is no specific “amplification process” recited in instant claim 10, such that the step of amplification can clearly be carried out in silico using a computer program. Assuming arguendo that “amplification” is carried out by PCR, it is noted that PCR is a machine-based process comprising a computer that implements instructions, analyzes samples, and outputs data.
Regarding (b), Applicants’ assertion that the amplification process is performed using manmade equipment and is, therefore, not considered a natural phenomenon, and it does not result in a natural product such that this step by itself is sufficient to render the claim patent eligible, is not found persuasive. As an initial matter, instant claim 10 does not recite any particular method of amplification (e.g., machine amplification) as asserted by Applicant. Again, assuming arguendo that “amplification” is carried out by a machine-based process such as PCR, it is noted that PCR is a computer that implements instructions, analyzes results, and outputs data (e.g., mathematical concepts and the use of a general computer). Moreover, it is respectfully noted that the rejection is directed to the judicial exception of an abstract idea, and is not directed to a natural phenomenon or a natural product. As an aside, the use of a machine does not preclude a rejection based on a natural phenomenon or a natural product because many machines for nucleic acid analysis, amplfication and/or sequencing are well known, purely conventional or routine in the art. Thus, the claims remain rejected for the reasons of record.
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicants’ assertion that one of ordinary skill in the art will appreciate that NGS is a tangible, physical process performed using man-made equipment and not merely a computer-implemented process¸ is not found persuasive. As an initial matter, the Examiner respectfully notes that the instant claims do not recite next generation sequencing, such that Applicants’ argument is moot. Moreover, a next-generation sequencers such as Illumina SOLiD, Roche 454 pyrosequencer, Ion Torrent semiconductor sequencers, etc. are well known, purely conventional or routine in the art. Additionally, they are machines comprising computers that implement instructions, analyze samples using mathematical concepts, and output data. Thus, the claims remain rejected for the reasons of record.

Claim Rejections - 35 USC § 102
(1)	 The rejection of claims 10-17 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Liu et al. (US Patent Application Publication No. 20170022551, published January 26, 2017; effective filing date February 11, 2015).
	Regarding claims 10-17, Liu et al. teach methods to amplify or improve amplification of target-specific amplification products by reducing non-specific amplification products such as primer-dimers when amplifying multiple different nucleotide regions, wherein the methods include the use of one more resolvases that recognize and bind to and/or cut aberrant DNA structure (interpreted as an enzyme, claims 10 and 14) (Abstract). Liu et al. teach that in uniplex PCR reaction, the reaction typically contains template DNA, two primers flanking a single amplification site, a thermostable DNA polymerase, dNTPs and buffer, wherein the resulting amplification products, the amplicons, are usually the target DNA fragments (interpreting amplification as generating a set of target-associated amplicons using a first amplification process; and interpreting primers as amplicon-generation primers, claim 10) (paragraph [0005], lines 1-6). Liu et al. teach that multiplex PCR refers to amplifying a plurality of target DNA fragments simultaneously in the same tube or well by placing more than one pair of primers together, wherein forward primers including SEQ ID NO: 1, and reverse primers include SEQ ID NO: 2, wherein the primers allow easy addition of adapters onto amplicons by an additional round of PCR (interpreting multiplex PCR as generating, by a first amplification process target-associated amplicon fragments; interpreting fragments as metagenome-associated fragments; interpreting primers on fragments as amplicon-generation primers and sequencing-based primers; targets comprising one or more adapter regions; and interpreting fragments with primers as sequencing-ready primers; forward sequences, and reverse sequences, claims 10 and 11) (paragraphs [0006]; [0150]; [0230], lines 1-11; and Figure 20). Liu et al. teach that multiplex PCR amplifies finds broad applications in detection and clinical diagnosis of genes and microorganisms in humans, animals, crops and plants, in species authentication, and in sample and library preparation for next generation sequencing including gene testing and diagnosis, and assays of single nucleotide polymorphisms (interpreted as library preparation for NGS; generating a set of target-associated amplicons based on a first amplification process; generating metagenome-associated fragments based on process; ligation process; and interpreting PCR as comprising enzymes, claims 10, 11 and 13-17) (paragraph [0007]). Liu et al. teach a method of reducing non-specific amplification products from a template-dependent primer extension reaction can include: (i) amplifying a plurality of target nucleic acids using pairs of target-specific primers to form a mixture comprising a plurality of target-specific amplification products and a plurality of non-specific amplification products; (ii) introducing T4 endonuclease VII into the mixture, wherein the T4 endonuclease VII recognizes an aberrant DNA structure on the non-specific amplification products; (iii) cleaving the plurality of non-specific amplification products with the T4 endonuclease VII to generate a plurality of cleaved non-specific amplification products while maintaining more that 50% of said plurality of target-specific amplification products; and (iv) removing the cleaved non-specific amplification products, leaving the substantial proportion of the plurality of target-specific amplification products (interpreted as library preparation for NGS; generating a set of target-associated amplicons based on a first amplification process; generating metagenome-associated fragments based on process; and interpreting the T4 endonuclease as an enzyme, claim 10) (paragraph [0019]). Liu et al. teach that after amplification and before the enzymatic cleavage, the amplification products can be end-repaired by methods known in the art; and that adapters can be added onto both ends of the end-repaired specific amplification products by ligation (interpreted as a ligation process; and ligating UMIs, claims 13 and 17) (paragraph [0046]). Liu et al. teach an illustration of a method of making a library for sequencing in Figure 21A, wherein the method produces a barcoded library ready for NGS (interpreted as sequencing ready-target molecules, claim 10) (paragraph [0081]; and Figure 21A). Liu et al. teach that the nucleic acid can be RNA or DNA including gDNA or cDNA or any combination thereof (interpreted as total nucleic acids, claims 10-17) (paragraph [0096], lines 4-6). Liu et al. teach adapter ligation of two oligonucleotides synthesized by IDA, wherein one oligo has the same nucleotide sequence with Illumina TruSeq universal adapter, the other has the same sequence with TruSeq adapter index 1 (interpreting the second oligo to comprise a UMI that is ligated, claim 17) (paragraph [0177]). Liu et al. teach that for adapter ligation, two oligonucleotides were synthesized by Integrated DNA Technologies (IDA) (interpreted as a ligation process; and ligating UMI-based molecules, claims 13 and 17) (paragraph [0205], lines 1-2). Liu et al. teach that additional materials can be used including indexed 2nd primers such as: New England Biolabs; BioLab, NEBNext; Multiplex Oligos for Illumina; dual indexed primer set 1, # E7600S; Single Indexed Primers #E7335, E7500, E77100, E7730) (interpreted as UMI-based molecules, claim 17) (paragraph [0266], lines 1-5). Liu et al. teach that the amplification products from multiplex PCR (including amplicons and non-specific products) can be purified and treated with the digestion reagent to degrade the primers and nonspecific PCR products, such that the amplicons can be further purified and re-amplified with primers containing indexes to form a DNA library, wherein when multiple libraries are made and each library can be attached with a unique index, these libraries can be combined (pooled) in a variety of ways before being sequenced such as on Illumina instruments (interpreting multiplex PCR as library preparation for NGS; indexes as UMI; and UMI-based primers, claims 10-17) (paragraph [00267]). Liu et al. teach that before sequencing, the final library including either a single library or a pool of libraries each with a unique index, can be quantified by qPCR, or by a method compatible with Illumina sequencing instruments (interpreting a unique index to be a UMI, claim 12) (paragraph [0268]). Liu et al. teach the methods in Example 21, comprising: (1) inputting DNA; (2) amplifying DNA targets; (3)  thermal cycling conditions; (4) purify amplicons; (5) digest nonspecific product; (6) purify amplicons; (7) amplify and add index (interpreted as a UMI); and (8) purify the amplicons (interpreted as library preparation for NGS; generating a set of target-associated amplicons based on a first amplification process; generating metagenome-associated fragments based on processing a set of nucleic acids; generating a set of sequencing-ready target molecules based on a set of target-associated amplicons, and a set of sequencing-based primers; a first subset of amplicon-generation primers comprising an adapter region; a second subset of amplicon-generation primers comprising an adapter region; first and second UMI-based primers; adding adapter in a ligation process and an amplification process; metagenome-associated adapter regions; metagenome-associated fragments; indexing regions to facilitate multiplexing associated with NGS; adapter regions are associated with NGS; and generating fragments based on process a set of total nucleic acids with at least one enzymatic process, claims 10-17) (Example 21, paragraphs [0272]-[0310])
Liu et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.
	
Response to Arguments
Applicant’s arguments filed August 29, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Liu et al. do not teach “generating metagenome-associated fragments”, or “amplicon-generation primers comprising one or more adapter regions and one or more target-associated regions configured to couple with one or more targets” (Applicant Remarks, pg. 11, last partial paragraph; and pg. 12, third and fourth full paragraphs).
Regarding (a), it is noted that instant claim 10 is very broadly recited, such that no specific method of generating a set of target-associated amplicons, amplification process, amplicon-generation primers, nucleic acid targets, sample, adapter regions, method of generating a set of metagenome-associated fragments, sequencing-based primers, sequencing-ready target molecules, method of generating a set of sequencing-ready target molecules, and/or NGS technique is recited in instant claim 10. Moreover, It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections, wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation, the burden is shifted to the Applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on” (205 USPQ 594, second column, first full paragraph). Additionally, MPEP 2112.01(I) states: 
where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Applicant’s assertion that Liu et al. do not teach “generating metagenome-associated fragments”, or “amplicon-generation primers comprising one or more adapter regions and one or more target-associated regions configured to couple with one or more targets”, is not found persuasive.
Liu et al. teach:
the resulting amplification product of uniplex PCR, the amplicons, are usually the target DNA fragments (interpreting amplification as generating a set of target-associated amplicons using a first amplification process; and interpreting primers as amplicon-generation primers); 
that multiplex PCR refers to amplifying a plurality of target DNA fragments simultaneously in the same tube or well by placing more than one pair of primers together including forward primers and reverse primers include, wherein the primers allow easy addition of adapters onto amplicons by an additional round of PCR (interpreting multiplex PCR as generating, by a first amplification process target-associated amplicon fragments; interpreting fragments as metagenome-associated fragments; interpreting primers on fragments as amplicon-generation primers and sequencing-based primers; targets comprising one or more adapter regions; and interpreting fragments with primers as sequencing-ready primers); and
the steps of Example 21 comprise: (1) inputting DNA; (2) amplifying DNA targets; (3)  thermal cycling conditions; (4) purify amplicons; (5) digest nonspecific product; (6) purify amplicons; (7) amplify and add index (interpreted as a UMI); and (8) purify the amplicons (interpreted as library preparation for NGS; generating a set of target-associated amplicons based on a first amplification process; generating metagenome-associated fragments based on processing a set of nucleic acids; generating a set of sequencing-ready target molecules based on a set of target-associated amplicons, and a set of sequencing-based primers; a first subset of amplicon-generation primers comprising an adapter region; a second subset of amplicon-generation primers comprising an adapter region; metagenome-associated adapter regions; metagenome-associated fragments; adapter regions are associated with NGS; and generating fragments based on process a set of total nucleic acids with at least one enzymatic process; and nucleic acid targets ready to be sequenced by NGS).

Thus, Liu et al. teach all of the limitations of the claims and, therefore, the claims remain rejected for the reasons of record.



(2)	 The rejection of claims 10-17 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Apte et al. (US Patent No. 9663831, issued May 30, 2017; published January 9, 2015; effective filing date March 14, 2014).
Regarding claims 10-17, Apte et al. teach a method and system for analyzing a microbiome of an individual, comprising: providing a sampling kit to the individual at a location remote from the sample processing network, the sample kit including a sample container having a lysing component and a sample preservation components and configured to receive a sample from a collection site of the individual; receiving the sample container with the sample from the collection site; generating a microbiome sequence dataset based upon sequencing nucleic acid content of a microorganism portion of the sample; identifying a set of microorganisms represented in the microorganism portion based upon performance of a mapping operation on portions of the microbiome sequence dataset; generating an analysis based upon a set of features related to the microorganism portion; and transmitting information derived from the analysis to the individual (interpreted as metagenome; and total nucleic acids, claims 10, 14, 15 and 17) (Abstract). Apte et al. teach sample processing in the form of amplification and sequencing, wherein a sample processing module, generating a microbiome sequence dataset based upon sequencing nucleic acid content of a microorganism portion of the sample, wherein Block S130 functions to process each sample received in Block S120, in order to determine microbiome compositional aspects at the level of the individual including parameters related to distribution of microorganisms across different taxonomic groups of phyla, classes, orders, families, genera and/or species; as well as, compositional aspects (col 10, lines 31-50). Apte et al. teach next generation amplification and sequencing in Figure 8, Blocks S710 to S795, comprising: (i) simultaneously amplifying an entire 16S region for each set of microorganisms; (ii) fragmenting amplicons of the entire 16S region for each set of microorganisms to generate a set of amplicon fragments; (iii) sequencing the set of amplicon fragments; (iv) assembling a full gene based on the sequences amplicon fragments; (v) performing Bayesian statistics for characterization based upon the species, strain and/or gene identification; (vi) detection of specific sequences from the set of amplicon fragments; and (vii) analyzing product-sequence associations based upon reading the set of amplicon fragments to identify target microorganism sequences (interpreted as generating amplicons; NGS; fragmenting; target-associated amplicons; metagenome-associated fragments; sequencing-ready target molecules; inherently including primers and adapters, claims 10-17) (col 20, lines 20-32; and Figure 8). Apte et al. teach forward primers for amplification can be designed as shown in Table 1, reverse primers for amplification can be designed as shown in Table 2, and barcode sequences can be designed as shown in Tables 3 and 4 (interpreted as forward primers; reverse primers; and UMI-based molecules, claims 10-17) (col 12, lines 5-17; and Tables 1-4). Apte et al. teach amplification and sequencing of nucleic acids from a sample includes: solid-phase PCR involving bridge amplification of DNA fragments of the biological samples on a substrate with oligo adapters, wherein amplification involves primers having a forward index sequence (e.g., corresponding to an Illumina forward index for MiSeq/HiSeq platform), a forward barcode sequence, a transposase sequence, a linker, and additional random base, a sequence for targeting a specific target region, a reverse index, and a reverse barcode sequence, wherein sequencing comprises Illumina sequencing (interpreted as library preparation; samples; targets; amplification; fragmenting; forward and reverse primers; primer including UMI-based primers; amplicon-associated adapter regions; first and second UMI-region; adapters; NGS sequencing; and UMI-based molecules ligated to adapters, claims 10-17) (col 13, lines 1-19). Apte et al. teach that Block S310 indicates that the first primer type can include a single primer (e.g., a forward primer, a reverse primer), or can comprise a pair of primers (i.e., a forward primer and a reverse primer pair), such that the primers of the first primer type used in Block S310 can correspond to target 16S regions, or target ITS regions of a nucleic acid strand (interpreted as forward primers; reverse primers; and a set of sequencing-based primers, claims 10-17) (col 17, lines 5-12). Apte et al. teach that with multiple nucleic acid identification sequences and multiple expression levels for each sequence, mN samples can be uniquely encoded, where N represents the number of unique nucleic acid identification sequences and m represents the number of unique expression levels for each unique nucleic acid identification sequence, such that Blocks S130 and/or S140 include generating a mixture upon combination of an identifying reagent, a subset of nucleic acid identification sequences that can be used to uniquely identify the sample at various stages of sample processing (interpreting unique codes as UMI-based molecules, claim 17) (col 27, lines 36-42 and 50-57).
Apte et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed August 29, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Apte is not prior art in view of the exceptions provided in 35 USC 102(b)(2) because the inventors of Apte are also co-inventors of the instant application such that Apte meets the exceptions under 35 USC 102(b)(2)(A) (Applicant Remarks, pg. 11, last partial paragraph; and pg. 12, first partial paragraph).
Regarding (a), Apte et al. is clearly prior art to the instant invention. MPEP 2151 states:
AIA  35 U.S.C. 102(a)(2) provides that a person is not entitled to a patent if the claimed invention was described in a U.S. patent, a U.S. patent application publication, or an application for patent deemed published under 35 U.S.C. 122(b) (collectively referred to as "U.S. patent documents"), that names another inventor and was effectively filed before the effective filing date of the claimed invention. Under 35 U.S.C. 374, a World Intellectual Property Organization (WIPO) publication of a Patent Cooperation Treaty (PCT) international application that designates the United States is an application for patent deemed published under 35 U.S.C. 122(b) for purposes of AIA  35 U.S.C. 102(a)(2). (underline and italics added).

AIA  35 U.S.C. 102(b)(1) provides that certain disclosures made one year or less before the effective filing date of a claimed invention shall not be prior art under 35 U.S.C. 102(a)(1) with respect to the claimed invention if: (1) The disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or (2) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. Thus, AIA  35 U.S.C. 102(b)(1) effectively provides a one-year grace period (grace period) after a first inventor-originated disclosure of an invention within which the inventor, assignee, obligated assignee, or other party having sufficient interest may file a patent application which is not subject to such disclosure and certain other disclosures as prior art. The one-year grace period in AIA  35 U.S.C. 102(b)(1) is measured from the filing date of the earliest U.S. or foreign patent application to which a proper benefit or priority claim to such invention has been asserted in the patent or application and the earlier application supports the claimed invention in the manner required by 35 U.S.C. 112(a). 

AIA  35 U.S.C. 102(b)(2)(A) and (B) provide that a disclosure shall not be prior art to a claimed invention under 35 U.S.C. 102(a)(2) if: (1) The subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor; or (2) the subject matter disclosed had, before such subject matter was effectively filed under 35 U.S.C. 102(a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. Thus, under the AIA , a U.S. patent document that was not issued or published more than one year before the effective filing date of the claimed invention is not prior art to the claimed invention if: (1) The U.S. patent document was by another who obtained the subject matter disclosed from the inventor or a joint inventor; or (2) the inventor or a joint inventor, or another who obtained the subject matter disclosed from an inventor or joint inventor, had publicly disclosed the subject matter before the 35 U.S.C. 102(d) ("effectively filed") date of the U.S. patent document. (bold and italics added).

Applicants’ assertion that Apte is not prior art in view of the exceptions provided in 35 USC 102(b)(2) because the inventors of Apte are also co-inventors of the instant application such that Apte meets the exceptions under 35 USC 102(b)(2)(A), is not found persuasive. The instant Application lists ten (10) inventors, and only two (2) of those inventors are shared with the Apte et al. reference. Thus, Apte et al. is “by another” (See; MPEP 2136.04). Moreover, the instant Application was filed May 16, 2018, and claims the benefit of US Provisional Patent Applications filed June 20, 2017 and November 6, 2017, while the Apte et al. reference was published on January 9, 2015. Thus, the Apte et al. reference was published more than one year before the effective filing date of the instant Application. Because Apte et al. is well outside of the one year grace period with regard to the instant Application, the Apte et al. reference is clearly prior art with regard to the instant Application as indicated in MPEP 2151. Therefore, with regard to the 35 USC 102(a1)/(a2) rejection as anticipated by Apte et al., the claims remain rejected for the reasons of record. 


New Objections/Rejections
Claim Objection
	Claims 11 and 17 are objected to because of the following informalities: Claims 11 and 17 recite abbreviations such as “A1”, “A2” and “PCR” where an abbreviation should be spelled out in the first 
encounter of the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 17 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This is a new rejection necessitated by amendment of the claims in the response filed 08-29-2022.
Claim 17 recites (in part) “generating a set of metagenome-associated fragments comprises generating fragments by processing the set of total nucleic acids with at least one enzymatic process and a mechanical process” in lines 1-4; and “generating a set of metagenome-associated fragments by ligating unique molecular identifier (UMI)-based nucleic acid molecules to the fragments” in lines 5-6. Claim 17 depends from claims 15 and 16, wherein claim 15 recites (in part) “generating the set of metagenome-associate fragments comprises adding adapters”. Thus, claim 17 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Conclusion
Claims 10-17 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1675